Case 2:19-cv-01327-NR Document 27 Filed 02/06/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DEIDRA HUBAY, ROBERT LOSIENIECKI,
JESSICA DORANTES and ALEXIS

GABRIELLE HERRICK,

Civil Action No. 2:19-cv-01327-NR

Plaintiffs, Judge J. Nicholas Ranjan

JANELLE MARINA MENDEZ, PAMELA

HEAL and MILITARY SEXUAL TRAUMA

JURY TRIAL DEMANDED

MOVEMENT,

)
)
)
)
)
V. )
)
)
)
)
)
Defendants. )

FED.R.Civ.P. 26(f) REPORT OF THE PARTIES

 

Subjects of Fact Discovery:

In general, the parties anticipate that fact discovery will focus on standard issues
presented by the parties’ respective claims and defenses, including, without
limitation: (1) the factual basis for claims, defenses and allegations, (2) the scope and
nature of use of the subject photographs and names/likenesses, (3) written and
electronic communications between Plaintiffs and Defendants, including the scope
and documentation of any claimed agreements between the parties, (4) the parties’
social media posts and responses thereto, (5) the damages claimed by the parties, (6)
identification of the Defendants’ asserted third party relationships for which
interference is claimed and all written and communications between Defendants and
such parties (third party depositions of such parties may occur).

Subjects of Expert Discovery:

The parties are currently evaluating the need for any experts and expert discovery in
this matter. Certain expert forensic review may be needed for ESI relating to camera
cards and Google® documents. The need for additional experts and related discovery
is uncertain at this time.

Can fact and expert discovery occur at the same time? Why/why not?

The parties anticipate that any expert forensic review can be conducted as part of fact
discovery. As noted in response to Item 4(d) below, the parties respectfully request a

Post- Fact Discovery Status Conference, at which time the need for any additional
expert discovery can be assessed.

Pre-trial Deadlines:

(a) Date for Initial Disclosures: February 6, 2020;
Case 2:19-cv-01327-NR Document 27 Filed 02/06/20 Page 2 of 2

(b)
(c)
(d)

Date for joinder/amendment: February 28, 2020
Date for close of fact discovery: June 30, 2020
Date for close of expert discovery: The parties respectfully request a Post-Fact

Discovery Status Conference, at which time the need for expert discovery, if
any, can be addressed.

Do the parties want a Rule 502 non-waiver order — Yes or No?

Yes.

Are there any ESI issues to address? If yes, please explain:

The parties have discussed preservation and possible forensic of ESI and do not have

any issues at this time.

Protective Order ~ Yes or No? If yes, please explain:

The parties are evaluating the need for a stipulated confidentiality order.

Respectfully submitted,
/s/ Katelin J. Montgomery

David G. Oberdick, Esquire

Katelin J. Montgomery, Esquire

Meyer, Unkovic & Scott LLP

Henry W. Oliver Building

535 Smithfield Street, Suite 1300
Pittsburgh, PA 15222

Email: dgo@muslaw.com

Attorney for Plaintiffs,

Deidra Hubay, Robert Losieniecki, Jessica
Dorantes and Alexis Gabrielle Herrick

/s/ Brian Sommer

Brian Sommer, Esquire

Dornish Law Offices, PC

2500 Brooktree Road, Suite 301

Wexford, PA 15090

Email: bsommer@dornish.net

Attorney for Defendants,

Janelle Marina Mendez, Pamela Heal, and
Military Sexual Trauma Movement
